M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of debt, brought on a bond, the condition of which was, that if a verdict or decision should be had in favor of English, in a certain suit then pending against him, then he should pay, &c.
The plea is, that there was no verdict or decision in favor of English in the sai4 suit.
*351Issue was made on this plea; on the trial of this issue, a copy of the record in said cause was offered in evidence, which showed that, in the case, a jury was empannelled and sworn, and that the plaintiff in that action then suffered a non-suit, and judgment was thereon entered for English. This record was objected to by the counsel for English, on the ground that it did not show a verdict or decision was ever made for English. The Court overruled the objection, and let the record go to the jury, and a verdict and judgment had for Scott, to reverse which English brought the cause here.
The only inquiry is, whether a non-suit and judgment thereon is a decision. The condition of this bond contemplates two events: first, a verdict; and secondly, a decision. What sort of decision was contemplated by the parties, is not very clear ; but if any judgment of the Court has been had in favor of English, which put an end to that suit, it is sufficient to satisfy the words of the bond, and that is all we can look at. This judgment is a decision in favor of English, and satisfies the words of the condition; therefore,
The judgment of the Court below is affirmed, with costs.